Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election with traverse of Group B, specie 1, claims 4-6, 12-15 and 17-20, is acknowledged. As an initial matter, it is noted that applicant’s election included claim 6, which recites a load capacitor, a tuning capacitor and an impedance, which are considered features of non-elected Group Species. Since the features of the load capacitor, the tuning capacitor and the impedance are not present in the elected Group specie, claim 6 is withdrawn from consideration.
The traversal is on the ground(s) that a search of the claims of Species B1 would reveal references relevant to the claims of remaining Species of Groups I and II and therefore no excess burden comes from search and examination of all pending claims.
This is not found persuasive because the invention of Groups I and II are properly identified as a combination and subcombination because apparatus of Group II does not require an RF choke including a ferrite element (claim 1) or an RF choke including a metal (claim 16).
Moreover, a serious search and/or examination burden exists because Group I is properly classified in class/subclass H01F 17/06 while Group II is properly classified in class/subclass C23C 16/505.  This therefore means that criteria (1) in which the inventions have acquired a separate status in the art in view of their different classification has been met.
	Claims 1-3, 6-11 and 16 are withdrawn from consideration. An action on merits including claims 4, 5, 12-15 and 17-20 is as follows.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 12, the omitted structural positive cooperative relationships are: one or more seals. 
In absence of essential structural positive relationship of the one or more seals, it remains uncertain as to how the one or more seals are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the one or more seals, it remains uncertain as to whether the one or more seals are structurally part of the claimed device.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4, 5, 12-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 of U.S. Patent No. 8,728,586. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8- of U.S. Patent No. 8,728,586 cite applicant’s claimed apparatus including an RF power source, a gas source, an RF choke assembly including a gas feed tube and a ferrite element, as cited in instant claims 4, 5, 12-15 and 17-20. Providing a remote plasm source is considered common and within the level of a person of ordinary skill.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 12-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a gas feed tube comprising a metal, does not reasonably provide enablement for the broader recitation of a gas feed tube. The specification does not enable a person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the claimed invention commensurate in scope with the claims.
	The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? The standard to be applied is set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also MPEP 2164. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
	(C) The state of the prior art;
	(D) The level of one of ordinary skill;
	(E) The level of predictability in the art;
	(F) The amount of direction provided by the inventor;
	(G) The existence of working examples; and
	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	The invention disclosed in the instant application and recited in at least claims 4, 5, 12-13 and 17-20 relates to an apparatus including an RF choke assembly including a gas feed tube comprised of a metal such as aluminum or stainless steel.
In order for the RF choke to operate according its intended purpose it must be comprised of a metallic material which is capable of conducting electricity. 
Claims 4, 5 and 12-15 merely recite that the RF choke assembly includes a “gas feed tube” which therefore encompasses any and all types of materials that may be manufactured into a tube which is capable of transporting a gas therein. This would include, but is not limited to electrically insulating ceramic, rubber, and plastic materials and could even include tubes made out of wood or other plant-based products. 
In the aforementioned cases the RF choke would not function according to its intended purpose if the gas feed tube were constructed from an electrically insulating material as an electrical current would not be able to flow through the walls of the gas feed tube. 
In this regard it is the Examiner's position that the scope of claims 4, 5 and 12-15 are not fully enabled by the specification since undue experimentation would be required in order to produce a functioning RF choke from a gas feed tube constructed of, for example, an electrically insulating ceramic, rubber, or plastic material.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 17-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Sorenson (USPgPub 2007/ 0051388, of record).
As to claims 17-20, Sorenson disclose applicant’s claimed apparatus (at least Figs. 1-3) including: 
an RF power source (114); a gas source (106); a remote plasma source (Figs. 1-3); and an RF choke assembly (102, 302 etc.) coupled between the RF power source and the gas source, 
the RF choke assembly including: 
an aluminum gas feed tube (104) including a first end coupled with the gas source, and a second end coupled with the RF power source, wherein the first end of the RF choke (102) is coupled to the gas source (106) and the second end is coupled to the RF power source (114) or ground, the gas tube including a coiled structure.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 5 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorenson (USPgPub 2007/ 0051388, of record) in view of Hettiger (USPN 4796079, of record).
As to claims 4 and 5, as mentioned in earlier rejection, Sorenson disclose applicant’s claimed apparatus including: an RF power source (114) in Fig. 1); a gas source (106); and an RF choke assembly (102) coupled between the RF power source and the gas source, the RF choke assembly including: a gas feed tube (104).
As to claims 4 and 5, Sorebson does not appear to disclose the apparatus clearly including a remote plasma source, as claimed by applicant,
Although Sorebson does not appear to disclose the apparatus clearly including a remote plasma source, as claimed by applicant, providing a remote plasm source is considered common and within the level of a person of ordinary skill.
As to claims 4, and 12-15, Sorensen further does not explicitly teach the RF choke assembly including a ferrite elements coupled to the gas feed tube, and including its configurations, as claimed by applicant. 
However, Hettiger teaches that a solution to the problem of uncontrolled RF energy involves the use of ferrite beads (col. 1, lines 24-35) in the shape of a ring or cylinder which act as an RF choke and attenuate the RF current. The type of ferrite used may be adjusted to obtain the desired impedance. Thus, based on the teachings of Hettiger, a person of ordinary skill in the art would recognize that ferrite elements may be coupled to the gas feed tube in order to function as an RF choke. An ordinary artisan would be motivated to use ferrite since it is a well-known material capable of providing the desired impedance-frequency characteristics.
Alternately, the limitation of “one or more seals” of claims 12 is not given a patentable weight since it is not cited positively. Since it is not cited positively, the seals are not considered part of the claimed apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879